Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 1 of 8

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
WWW.flmb.uscourts. gov

 

ln re: Case No.: 6:18-bk-05377-CCJ
Chapter 7
STONEBRIDGE CONTRACTING, LLC
Debtors.
/
ARVIND MAHENDRU, CHAPTER 7 Adv. Proc. No.

TRUSTEE FOR THE ESTATE OF
STONEBRIDGE CONTRACTING, LLC

Plaintiff,
v.

HARMONY INTERIORS INC,
a Florida corporation,

Defendant.

COMPLAINT TO AVOID AND RECOVER PREFE}UENTIAL TRANSFER
ARVIND MAHENDRU, as Chapter 7 Trustee for the Estate of Stonebridge Contracting,
LLC ("Trustee" or "Plaintiff"), through counsel, hereby files this Complaint to Avoid and Recover
Preferential Transfer against HARMONY INTERIORS INC., a Florida corporation
("Defendant"), pursuant to ll U.S.C. §§ 547 and 550, and in support thereof, alleges as follows:
NATURE OF ACTION
l. This is an adversary proceeding seeking avoidance and recovery of preferential

transfers pursuant to Sections 547 and 550 of the Ba;nl<ruptcy Code.

Page l of 4

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 2 of 8

JURISDICTION AND VENUE

2. This Court has jurisdiction over the subject matter of this Complaint pursuant to 28
U.S.C. §§ 1334 and 157.

3. Venue is proper in this district under 28 U.S.C. § 1409.

4. This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157
(b)(Z)(A) and (F)~

PARTIES

5. Plaintiff is the Chapter 7 Trustee for the bankruptcy estate of Stonebridge
Contracting, LLC.

6. Defendant is a Florida corporation Its principal place of business is 105 Lisa
Loop, Winter Springs, FL 32708. Its Registered Agent is Natalie Shena, 105 Lisa Loop Winter
Springs, FL 32708.

FACTUAL BACKGROUND

7. On August 31, 2018 (the "Petition Date"), Stonebridge Contracting, LLC
("Stonebridge" or "Debtor") filed a voluntary petition for relief under Chapter 7 of the Bankruptcy
Code, Case No. 611 8-bk-05377-CCJ.

8. Upon review of the Debtor’s books and records, the Defendant received payments
from the Debtor Within the ninety (90) days prior to the Petition Date.

THE PREFERNTIAL TRANSFERS

9. During the ninety (90) days prior to the Petition Date, Debtor made payments to
Defendant totaling in or around $72,091.1`0 (the "Preferential Transfers"), according to the
Debtor’s books and records. See attached Exhibit "A."

10. On January 16, 2019, Trustee, through counsel, demanded the return of the

Page 2 of 4

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 3 of 8

Preferential Transfers from Defendant A true and correct copy of the Trustee’s demand for
return of the Preferential Transfers is attached hereto as Exhibit "B."
11. Despite Trustee’s demand for repayment, the Defendant has failed to return to
Trustee the amount of the Preferential Transfers.
_C_Q__Ul`ll`_l;

AvoIDANCE oF PREFERENTIAL TRANSFER
(11 U.s.C. § § 547 and 550)

12. Plaintiff realleges paragraphs 1 through 11 as if fully set forth herein.

13. On or within 90 days before the Petition Date, that is, between June 1, 2018 and
August 20, 2018 (the "Preference Period"), the Debtor continued to operate its business affairs,
including the transfer of property, either by checks, wire transfers, or otherwise to certain entities,
including Defendant

1-4. The Preferential Transfers were to or for the benefit of Defendant during the
Preference Period in an amount not less than $72,091.10.

15 , The Preferential Transfers were to or for the benefit of a creditor because the
Preferential Transfers either reduced or fully satisfied a debt then owed by the Debtor to
Defendant.

16. The Preferential Transfers were for or on account of an antecedent debt owed by
the Debtor before the Preferential Transfers were made.

17. The Preferential Transfers constituted a transfer of an interest of the property of the
Debtor.

18. The Debtor was insolvent at all times during the Preference Period.

19. As a result of the Preferential Transfers, Defendant received more than it would

Page 3 of 4

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 4 of 8

have received if: (i) the Debtor’s case were under Chapter 7 of the Bankruptcy Code; (ii) the
Preferential Transfers had not been made; and (iii) Defendant received payment of its claims under

the provisions of the Bankruptcy Code.

20. The Preferential Transfers are avoidable and should be avoided, pursuant to 11

U.S.C. § 547.

21. Pursuant to 11 U.S.C. § 550, Trustee is entitled to avoid the full amount of the
Preferential Transfers, and recover, for the benth of the estate, the amount of the Preferential

Transfers.

WHEREFORE, the Trustee demands a judgment against Defendant as follows: (i) that the
Preferential Transfers to Defendant were avoidable preferential transfers under 11 U.S.C. §§ 547
and 550; (ii) avoiding the Preferential Transfers pursuant to 11 U.S.C. § 547; (iii) entering a
judgment in favor of the Trustee for the value of the amount transferred pursuant to 11 U.S.C. §
550, plus pre-judgment interest from the date of the Preferential Transfers and costs of the suit or

recovery of the property transferred; and (iv) for any such further relief that this Court deems just
and proper.

DATED: April 19, 2019.
/s/ Rvan E. Davis
RYAN E. DAVIS, Esquire
Florida Bar No.: 0179851
rdavis@whww.com
LAUREN M. REYNOLDS, Esquire
Florida Bar No.:112141
Lreynolds@whww.com
WINDERWEEDLE, HAINES, WARD

& WooDMAN, P.A.

PO Box 880
Winter Park, FL 32790-0880
Telephone: (407) 423-4246
Fax; (407) 645-3728
Attorneysfor Trustee

Page 4 of 4

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit "A"
Date Amount
6/05/18 $1,200.00
6/22/ 18 $1,440.00
6/25/18 $6,670.00
6/25/18 $10,855.65
6/27/18 $3,037.00
7/02/18 $2,750.00
7/11/18 $1,904.40
7/17/18 $2,750.00
7/18/18 $6,100.00
7/24/18 $887.50
8/02/18 $1,904.40
8/02/18 $1,000.00
8/02/ 18 $2907.00
8/03/18 $2,726.00
8/07/18 $3,037.00
8/09/18 $1,000,00
8/09/ 18 $2,440.00
8/14/18 $2,000.00
8/16/18 $3,275.00
8/21/18 $730.00
8/24/18 82,552.50
8/24/18 $1,000.00
8/24/18 $4,830.00
8/29/18 $2,000.00
v8/29/18 $3,094.65
Total: $72,091.10

 

 

Case 6:19-ap-00151-CC.] Doc 1 Fi|‘ed 04/19/19 Page 6 of 8

WINDERWEEDLE, HAINES,
WARD & WooDMAN, P.A.

ATTORNEYS AT LAW
MAIN TELEPHONE (407) 423~4246

WWW.WHWW.COM
Please Reply To: Lauren M. Reynolds
. ' ` D\rect Dial: (407) 246-6566
Wln'(€l‘ Pal'i{ Of`fICB E-mail: Lreyno|ds@thw.com

January 16, 2019

Via Certified Mail and U.S. Mail
Harmony Interiors, lnc.

37 N. Orange Ave., Suite 560
Orlando, FL 32801

917’1 9690 0935 0074 7355 08

Re: In re: Stonebridge Contracting, LLC, ,
U.S. Bankruptcy Court, Middle District of Florida
Case No. 6:18-bk-05377-CCJ

DEMAND FOR PAYMENT
Dear Sir/Madam:

This firm is counsel to Arvind Mahendru, the Chapter 7 Trustee of the bankruptcy estate of
Stonebridge Contracting, LLC (“Trustee”) in the bankruptcy case filed in the United States
Bankruptcy Court for the l\/Iiddle District of Florida, Orlando Division, Case No. 6:15-bk-05377.
The Trustee has the authority to demand the return of certain funds qualiBfing as preferential
payments within the context of 11 U.S.C. § 547(b) of the Bankruptcy Code.

United States Banlcruptcy Code § 547(b) provides that, with certain exceptions, any transfer
of a debtor's interest in property (including cash) made to or for the benefit of a creditor for or on
account of an antecedent debt owed by the Debtor while it Was insolvent, With such payment or
transfer having been made within ninety (90) days before the petition date, and which enables such
creditor to receive more than if the transfer had not been made or such creditor received payment of
such debt to the extent provided by the provisions of this title, is a "preference“ or an "avoidable
transfer" which can be avoided during the bankruptcy case.

The Statement ofFinancial Affairs filed by the Debtor in this bankruptcy case lists payments
which were made by the Debtor within the ninety (90) days preceding the date that the petition
initiating this Chapter 7 case was filed on August 31, 2018 (the "Petition Date"). Harmony Interiors,
Inc. (“Harmony Interiors”) was listed as having received one or more payments by the Debtor during
this period of time.

The Debtor's books and records indicate that Harmony interiors received a total of

ORLANDG, FLOR!DA ExH|Bl-r W|NTER PARK, FLORIDA
l 500 BANK o\= AMER|¢:A CEmER 329 PARK AvENuF.. NoRTH 32759
390 NoRn-t ORANGE AvENuE 3280 l

SEcoND FLOQR
POS|` OFF|CE EOX l391 32802-!391 , POST OFFICE BOX BSO 32790-0350
5¢\X 1407) 423-701 4

FAX 14071 645-3 7 2 B

 

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 7 of 8

Harmony lnteriors
January 16, 2019
Page 2

' $72,091 . 10 (hereinafter referred to as "the Preference Amount“) in payments from the Debtor during

the ninety (90) days prior to the Petition Date, and the total of such payment(s) is a "preference"
avoidable under 11 U.S.C. §547(b).

When a preference payment is avoided, the total amount of the payment must be returned to
the bankruptcy estate of the debtor. 'I`he total amount of the preference can be voluntarily returned
by the recipient of the preference, or the trustee of the Debtor's bankruptcy estate may initiate a
lawsuit to force the return of the property to the bankruptcy estate for equitable distribution to all
creditors with allowed claims and for administration of the bankruptcy estate

Therefore, the Trustee hereby demands that Harmony Interiors return the total
Preference Amount to the Debtor‘s bankruptcy estate within fifteen (15) days of the date of
this letter. Failure to repay the Preference Amount to the bankruptcy estate within fifteen (15) days
may result in a lawsuit being filed against you for the entire amount of the Preference Amount, plus
interest from the date of this demand letter. Recognizing the costs and fees associated with litigation,
the Trustee is willing to accept a payment of ninety percent (90%) of your preference amount in full
satisfaction of the claim if you forward payment within fifteen days of the date of this letter.

The voluntary return of the Preference Amount should be made payable to "Estate of
Stonebridge Contracting, LLC, " and must be received by the undersigned Within fifteen (15)4
days of the date of this letter. Your payment should be mailed to the following address:

Lauren M. Reynolds, Esquire
Winderweedle, Haines, Ward & Woodman, P.A.
P.O. Box 1391
Orlando, FL 32802-1391

Should you have any questions regarding the foregoing, please consult your own attorney.
You may contact me directly by email at Lreynolds@whww.com.

”t/u@

ynolds

 

LMR!lmw

Case 6:19-ap-00151-CC.] Doc 1 Filed 04/19/19 Page 8 of 8

WINDERWEEDLE, l-IAINEs,
WARD & WooDMAN, P.A.

A'lTORNEYS AT L.AW
MAlN TELEPHONE (407) 423~4246

W WW.WHWWCOM
Please Reply TO! Lauren M. Reynolds
` Dlrecf Dlal: (407) 246-6566
Winter Park Office E-mau: Lreynolds@whww.com

January 18, 2019

Via Certified Mail and U.S. Mail
Harmony lnteriors, lnc.

37 N. Orange Ave., Suite 560
Orlando, FL 32801

917‘1 9690 0935 0077 1430 58

Re: In re: S_~tonebridge Contraetlng,LLCl ' - ~-
U. S. Bankruptcy Court, -Middle District ofF-lorida .
Case N_o 6:18-bk-05377-CCJ

CORRECTION TO MAILING ADDRESS INFORMATION IN DEMAND
FOR PAYMENT DATED JANUARY 16, 2019 `

Dear Sir/Madam:

This letter is in follow up to my prior correspondence dated January 16, 2019, demanding
return of the Preference Amount as defined therein, to the bankruptcy estate of Stonebridge
Contracting, LLC. A copy of that correspondence is enclosed for your reference

l am writing to correct the mailing addressing information contained in that letter. Please be
advised that your payment should be mailed to the following address:

Lauren l\/f. Reynolds, Esquire
Winderweedle, Haines, Ward & Woodman, P.A.
P.O. BoX 880
Winter Park, F.L 32790-0880
Thank you for your attention to this matter.
Sinc ly,

@d@~

v Lauren l\/l. Reynolds

LMR/lmw

ORLANDO. FLORIDA W(NTEF| PARK, FLORIDA

1500 BANK or AMER|¢,A CENTER 329 PARK AveNuE. NoR~rH 32789
390 NoRTH OHANGE AvENuE SEBQI qucmc F¢.oon

POSI' OFFlCE EOX |39| SEBQZ- |89| FDST' OFF|CE EOX BBO 32750‘0880

FAX (407) 423'70|4 F'AX (407) 645-3726

